DETAILED ACTION
Status of Claims
This action is in reply to the preliminary amendment filed on 30 June 2020, and the response to election / restriction filed on 24 August 2022.  This communication is the first action on merits. The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-56 are cancelled.
Claims 57-84 are new.
Claims 59-62, 64, 67, 69-70, 72, 74, 76-78, 80, and 82-84 are withdrawn.
Claims 57-58, 63, 65-66, 71, 73, 75, 79, and 81 are currently pending and have been examined.

Election/Restrictions
Claims  59-62, 64, 67, 69-70, 72, 74, 76-78, 80, and 82-84 are withdrawn from further consideration pursuant to 37 CFR 1.42(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 24 August 2022, of claims 57-58, 63, 65-66, 71, 73, 75, 79, and 81 (Species 1, Sub-Species B).

Priority
The application 16/917568 filed on 30 June 2020 claims priority as a continuation of US application 16/586922 filed on 23 April 200, which is a continuation of 13/414652 filed on 7 March 2012, which claims priority from US provisional application 61/450055 filed on 7 March 2011.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 30 June 2020, 18 June 2021, 2 February 2022, and 24 August 2022 have been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 57-58, 63, 65-66, and 71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 57-58, 63, 65-66, and 71:
Step 1:
Claims 57-58, 63, 65-66, and 71 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 57-58, 63, 65-66, and 71 recite an abstract idea.  Independent claim 57 recites setting up a weigh station geofence corresponding to a geographic location of a vehicle weigh station and setting up an additional geofence corresponding to the vehicle weigh station; receiving at a central [entity] a first message from a mobile [entity] in a vehicle, in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information, and a bypass request; determining by the central [entity] whether the vehicle is permitted to bypass the vehicle weigh station; and sending to the mobile [entity] a bypass message from the central [entity] indicating whether the vehicle is permitted to bypass the vehicle weigh station. Independent claim 65 recites sending to a central [entity] a first message from the mobile [entity], in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information and a bypass request; and the mobile [entity] receiving from the central entity a bypass message indicating whether the vehicle is permitted to bypass the vehicle weigh station. The claims as a whole recite methods of organizing human activities, and claim 57 also recites a mental process.
First, the limitations of setting up a weigh station geofence corresponding to a geographic location of a vehicle weigh station and setting up an additional geofence corresponding to the vehicle weigh station; receiving at a central processing system a first message from a mobile wireless device that is being carried in a vehicle, in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information, and a bypass request; determining by the central processing system whether the vehicle is permitted to bypass the vehicle weigh station; and sending to the mobile wireless device a bypass message from the central processing system indicating whether the vehicle is permitted to bypass the vehicle weigh station; sending to a central processing system a first message from the mobile wireless device, in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information and a bypass request; and the mobile wireless device receiving from the central processing system a bypass message indicating whether the vehicle is permitted to bypass the vehicle weigh station are a methods of organizing human activities.  For instance, the claims are similar to a first person (driver in a vehicle) supplying vehicle credentials at a designated area and requesting bypass of a weigh station to a second person (inspection affiliated employee); and the second person(s) establishing where the designated areas are, determining whether a bypass is permitted, and informing the first person of the bypass result. Other than reciting generic computer components, such as a central processing system and mobile wireless device, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the subgroupings of mitigating risk, commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, note the limitation of determining by the central processing system whether the vehicle is permitted to bypass the vehicle weigh station as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a central processing system, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses a user manually evaluating a bypass request and judging whether the vehicle is permitted to bypass a vehicle weigh station. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. a central processing system, mobile wireless device) does not take the claims out of the certain methods of organizing human activity / mental processes groupings.  Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 57 and 65 as a whole merely describes how to generally ‘apply’ the concept of certain methods of organizing human activities in a computer environment.  The claimed computer components (i.e. a central processing system, mobile wireless device) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Note that setting up the geofences (claim 57) does not specify who or what is performing the setting up of the geofences (or specify any technical steps associated with setup) and using broadest reasonable interpretation this step could be performed by a person (i.e. a person defines where designated areas are).
Next, the additional element of storing (claim 65) and its step of storing in a mobile wireless device that is being carried by a vehicle a weigh station geofence corresponding to a geographic location of a vehicle weigh station and an additional geofence corresponding to the vehicle weigh station are recited at a high level of generality (i.e. as a general means of recording data for use in the subsequent requesting bypass), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile wireless device (a general computer component) is only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process (i.e. a person records information about designated areas associated with weigh stations).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of a mobile wireless device in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of geofences in the limitations (e.g. weigh station geofence, additional geofence) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. geofences), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no technical steps regarding geofence implementation and geofence technology, rather geofences are merely claimed as designated areas. Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Also, while identified in Step 2A Prong One as certain methods of organizing human activity, note that receiving / sending and in the steps of (claim 57) receiving at a central processing system a first message from a mobile wireless device that is being carried in a vehicle; sending to the mobile wireless device a bypass message from the central processing system indicating whether the vehicle is permitted to bypass the vehicle weigh station; and (claim 65) sending to a central processing system a first message from the mobile wireless device, in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information and a bypass request; and the mobile wireless device receiving from the central processing system a bypass message indicating whether the vehicle is permitted to bypass the vehicle weigh station are recited at a high level of generality (i.e. as a general means of transmitting data for determining / indicating whether the vehicle is permitted to bypass), and amounts to mere data transmission, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the a central processing system, mobile wireless device (generic computers) are only being used as a tool in the receiving / sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving / sending more than using computers as a tool to perform an otherwise manual process (i.e. a first person makes a request to a second person; the second person returns an answer regarding the request).  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. central processing system, mobile wireless device), adding high-level extra-solution and/or post-solution activities (e.g. storing data / record keeping); and generally linking the exception to technology / field of use (e.g. mobile, geofences). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using central processing system, mobile wireless device to perform receiving, determining, sending amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).  Again, note that setting up the geofences (claim 57) does not specify who or what is performing the setting up of the geofences and using broadest reasonable interpretation this step could be performed by a person. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing (claim 65) are recited at a high level of generality (i.e. as a general means of recording data for use in the subsequent requesting bypass), and amounts to mere data storage, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the mobile wireless device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Also, see the Applicant’s specification ¶[0040], ¶[0045] describing the additional element of storing geofences on a mobile device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding a mobile wireless device does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0026] describing the additional element of mobile wireless devices being carried by a vehicle, and the background ¶[0003] describing using GPS enabled smart phones to detect that the smart phone is within a predefined area at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  See the Yamane patent publication US 5,842,131 (1998) background detailing the conventional use of using a device for GPS location positioning for persons and vehicles (Yamane col 1 ln 14-22). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding geofences does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. geofences). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Note that there are no technical steps regarding geofence implementation and geofence technology, rather geofences are merely claimed as designated areas. See the Applicant’s specification background ¶[0003] describing using GPS enabled smart phones to detect that the smart phone is within a predefined area (geofence) at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  See the Janky patent publication US 5,751,245 (1998) detailing the well-known use of GPS for location reporting to a central station and previous systems reporting location and time at arrival at one or more preselected locations (Janky col 4 ln 54-65). Hence, these features do not provide an inventive concept / significantly more.
Also, while identified in Step 2A Prong One as certain methods of organizing human activity and discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the receiving / sending are recited at a high level of generality (i.e. as a general means of transmitting data for determining / indicating whether the vehicle is permitted to bypass), and amount to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central processing system, mobile wireless device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving / sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data storage and data transmission. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment (i.e. mobile, geofences).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to decide whether or not a vehicle is permitted to bypass a weigh station), that is tangentially associated with a technology element (e.g. mobile computing, geofences), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of geofences or geofence technology. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 57 and 65, and further considering the addition of dependent claims 58, 63, 66, and 71. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 58 and 66: The limitations of in which the additional geofence comprises a compliance geofence; and determining, by the central processing system, whether the bypass message has been complied with based on the presence of the vehicle at the compliance geofence are further directed to a method of organizing human activity (i.e. mitigating risk, commercial interactions, managing personal behavior, following rules or instructions) and/or mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the central processing system is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 63 and 71: The location of the compliance geofence of claims 63 and 71 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claims 57 and 65, and the dependent claims 58, 63, 66, and 71 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 57-58, 63, 65-66, and 71 are ineligible.
Claims 73, 75, 79, and 81:
EXAMINER’S NOTE: Claims 73, 75, 79, and 81 are not rejected under 35 USC 101 because as presently claimed there is no abstract idea / judicial exception in Step 2A Prong One.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 57, 65, 73, 75, 79, and 81 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US patent application publication 2012/0139696 A1 to McQuade et al.
Claim 57:
	McQuade, as shown, details the following:
A method of vehicle movement control, comprising: 
setting up a weigh station geofence corresponding to a geographic location of a vehicle weigh station and setting up an additional geofence corresponding to the vehicle weigh station (McQuade Fig 5, ¶[0009], ¶[0011], ¶[0013], ¶[0046-48] details defining geofence coordinates of fixed weigh inspection station locations and the perimeter line fence around the location, and also defining geofence location coordinates of mobile inspection stations and the surrounding fence which are positioned at locations to capture vehicles that may be intentionally bypassing a known weigh station / inspection station, i.e. an additional geofence corresponding to the vehicle weigh station); 
receiving at a central processing system a first message from a mobile wireless device that is being carried in a vehicle, in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information, and a bypass request (McQuade ¶[0007], ¶[0027], ¶[0036-37], ¶[0044-48] details enrolled vehicle devices determine it is approaching a weigh station (i.e. entered weigh station geofence), and communicating to the remote computing device a bypass request with the GPS location data (which per ¶[0029], claim 4 also includes an ID of the vehicle) upon determining it is approaching the weigh station using the geofence data); 
determining by the central processing system whether the vehicle is permitted to bypass the vehicle weigh station (McQuade Fig 4, ¶[0026], ¶[0036-38], ¶[0043], ¶[0049] details the remote computing device receiving the bypass request and confirming when a qualified vehicle is allowed to bypass a particular inspection station or denied); and 
sending to the mobile wireless device a bypass message from the central processing system indicating whether the vehicle is permitted to bypass the vehicle weigh station (McQuade Fig 4, ¶[0025-26], ¶[0035], claims 1-2 and 13-14 details the device of the approaching vehicle receiving a transmitted bypass the confirmation decision from the remote computing device before reaching the inspection station relaying if the vehicle can bypass or a denial indicating they are required to stop).
Claim 65:
	McQuade, as shown, details the following:
A method of vehicle movement control, comprising: 
storing in a mobile wireless device that is being carried by a vehicle a weigh station geofence corresponding to a geographic location of a vehicle weigh station and an additional geofence corresponding to the vehicle weigh station (McQuade ¶[0011], ¶[0036], ¶[0044-46], ¶[0048] details storing geofence data in the enrolled vehicle device regarding the fixed inspection / weigh station locations and the surrounding perimeter fence (i.e. geofence corresponding to location of a weigh station), and the geofence data regarding the mobile inspection stations and the surrounding fence which are positioned at locations to capture vehicles that may be intentionally bypassing a known weigh station / inspection station, i.e. additional geofence corresponding to the vehicle weigh station); 
sending to a central processing system a first message from the mobile wireless device, in which the first message indicates that the vehicle has entered the weigh station geofence, the first message including vehicle related information, vehicle location information and a bypass request (McQuade ¶[0007], ¶[0027], ¶[0036-37], ¶[0044-48] details enrolled vehicle devices determine it is approaching a weigh station (i.e. entered weigh station geofence), and communicating to the remote computing device a bypass request with the GPS location data (which per ¶[0029], claim 4 also includes an ID of the vehicle) upon determining it is approaching the weigh station using the geofence data); and 
the mobile wireless device receiving from the central processing system a bypass message indicating whether the vehicle is permitted to bypass the vehicle weigh station (McQuade Fig 4, ¶[0025-26], ¶[0035], claims 1-2 and 13-14 details the device of the approaching vehicle receiving a transmitted bypass the confirmation decision from the remote computing device before reaching the inspection station relaying if the vehicle can bypass or a denial indicating they are required to stop).
Claim 73:
	McQuade, as shown, details the following:
A method of vehicle traffic control using a central processing system connected to a telecommunications network (McQuade ¶[0007], ¶[0014], ¶[0047] details a remote server networked and communicating wirelessly with a vehicle device and inspection stations, and communication may be through the Internet or via telephone), the method comprising 
sending through the telecommunications network to a mobile device a dataset defining geofences comprising at least two types of geofence (McQuade ¶[0011], ¶[0036], ¶[0044-46], ¶[0048] details sending updated geofence data to an enrolled vehicle device regarding the fixed inspection / weigh station locations and the surrounding perimeter fence (i.e. first type of geofence), and updated geofence data regarding the mobile inspection stations and the surrounding fence which are positioned at locations to capture vehicles that may be intentionally bypassing a known weigh station / inspection station, i.e. second type of geofence).
Claim 75:
McQuade, as shown above, details the limitations of claim 73.  McQuade also details the following:
in which the at least two types of geofence comprise at least a weigh station geofence type and a compliance geofence type (McQuade Fig 5, ¶[0009], ¶[0011-12], ¶[0013], ¶[0046-48] details geofences around fixed weigh inspection station locations and the perimeter line fence around the location (i.e. weigh station geofence), and also one or more geofences around mobile inspection stations and the surrounding fence which are positioned at locations to capture vehicles that may be intentionally bypassing the fixed weigh station / inspection station to ensure, i.e. a compliance geofence), 
wherein for each geofence of the weigh station geofence type there is a corresponding compliance geofence (McQuade ¶[0011], ¶[0046] details establishing a mobile inspection station with a surrounding fence (mobile inspection geofence / compliance geofence) intentionally positioned on a route associated with the weigh station (weigh station geofence) to ensure capturing vehicles that may be intentionally bypassing the fixed weigh station / inspection station, i.e. the mobile inspection station geofence / compliance corresponds to a weigh station geofence).
Claim 79:
	McQuade, as shown, details the following:
A central processing system connected to a telecommunications network (McQuade ¶[0007], ¶[0014], ¶[0047] details a remote server networked and communicating wirelessly with a vehicle device and inspection stations, and communication may be through the Internet or via telephone), 
the telecommunications network also capable of being connected to at least a mobile device (McQuade ¶[0007], ¶[0014], ¶[0047] details a remote server networked and communicating wirelessly with a vehicle device); 
the central processing system comprising a server having a persistent memory, wherein the persistent memory stores geofences comprising at least two types of geofence (McQuade ¶[0010-11], ¶[0033], ¶[0036], ¶[0044-46] details the regulatory agency defining the locations of the inspection stations which includes the fixed stations (first geofence type) and mobile inspection stations (second geofence type) and parameters of the fences defining when the vehicle is approaching the inspection stations, which is stored a remote computer with a server).
Claim 81:
McQuade, as shown above, details the limitations of claim 79.  McQuade also details the following:
in which the at least two types of geofence comprise at least a weigh station geofence type and a compliance geofence type (McQuade Fig 5, ¶[0009], ¶[0011-12], ¶[0013], ¶[0046-48] details geofences around fixed weigh inspection station locations and the perimeter line fence around the location (i.e. weigh station geofence), and also one or more geofences around mobile inspection stations and the surrounding fence which are positioned at locations to capture vehicles that may be intentionally bypassing the fixed weigh station / inspection station to ensure, i.e. a compliance geofence), 
wherein for each geofence of the weigh station geofence type there is a corresponding compliance geofence (McQuade ¶[0011], ¶[0046] details establishing a mobile inspection station with a surrounding fence (mobile inspection geofence / compliance geofence) intentionally positioned on a route associated with the weigh station (weigh station geofence) to ensure capturing vehicles that may be intentionally bypassing the fixed weigh station / inspection station, i.e. the mobile inspection station geofence / compliance corresponds to a weigh station geofence).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 58 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. as applied to claims 57 and 65 above, and further in view of US patent application publication 2011/0148634 A1 to Putz.
Claim 58:
McQuade, as shown above, teaches the limitations of claim 57.  McQuade also teaches the following:
in which the additional geofence comprises a compliance geofence (McQuade Fig 5, ¶[0009], ¶[0011-12], ¶[0013], ¶[0046-48] details one or more geofences around mobile inspection stations and the surrounding fence which are positioned at locations to capture vehicles that may be intentionally bypassing the fixed weigh station / inspection station to ensure, i.e. a compliance geofence) and 
With respect to the following:
the method further comprising determining, by the central processing system, whether the bypass message has been complied with based on the presence of the vehicle at the compliance geofence.
McQuade, as shown in ¶[0011], ¶[0027], ¶[0035], ¶[0051] details in response to the vehicle entering the inspection station geofence (first geofence) and requesting bypass, the remote computer system may send a bypass message request indicating that the vehicle is denied bypassing the weigh station and the driver is authorized to stop for inspection (i.e. reduce vehicle speed), estimating vehicles are traveling at freeway speeds, and using geofences around mobile inspection stations positioned to capture vehicles that may be intentionally bypassing the fixed weigh station / inspection station, but does not explicitly state the central processing system determining whether the bypass message (i.e. authorization to stop / reduce its speed) has been complied with based on the presence of the vehicle at the compliance geofence.  However, Putz teaches this remaining limitation by estimating a vehicle speed associated with a first geofence (i.e. weight inspection geofence, per McQuade), establishing a second geofence further ahead based on current conditions (i.e. authorization to stop for inspection, per McQuade), and determining when the vehicle arrives at the second geofence and whether it arrives at the second geofence less than an expected time based on conditions (i.e. the vehicle ‘complied’ and reduced its speed / stopped to be inspected, per McQuade) (Putz ¶[0004], ¶[0028], claims 10 and 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, by the central processing system, whether the vehicle has complied (i.e. bypass message denying the vehicle to bypass and requiring expecting the vehicle to slow and stop, per McQuade) based on the presence of the vehicle at the compliance geofence as taught by Putz with the teachings of McQuade, with the motivation to “help prevent undesirable circumstances” (Putz ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, by the central processing system, speed compliance (i.e. was speed reduced to stop at inspection station, per McQuade) based on presence of the vehicle at the compliance geofence as taught by Putz in the system of McQuade, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 66:
	Claim 66 recites substantially similar limitations as claim 58 and therefore claim 66 is rejected under the same rationale and reasoning presented above for claim 58.

Claims 63 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0148634 A1 to Putz, as applied to claims 58 and 66 above, and further in view of US patent application publication 2011/0054979 A1 to Cova et al. 
Claim 63:
	McQuade in view of Putz, as shown above, teach the limitations of claim 58.  With respect to the following:
in which the compliance geofence is situated on a ramp of the vehicle weigh station.
McQuade, as shown in ¶[0011], ¶[0027] details weigh station geofences may be established relative to the position of a freeway off ramp, inspection stations are accessible using the off ramp, and establishing geofences ensure compliance with the weigh station, but does not explicitly state that a compliance geofence is situated on a ramp of the station.  However, Cova teaches this limitation establishing various geofences including geofences on railroad ramps and locations where assets are moved regarding inspection points (i.e. weigh station per McQuade), and the geofences are used to confirm the location of the asset (Cova ¶[0016, ¶[0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the compliance geofence is situated on a ramp of the inspection station (i.e. vehicle weigh station, per McQuade) as taught by Cova with the teachings of McQuade in view of Putz, with the motivation of “monitoring and tracking physical assets” (Cova ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the compliance geofence is situated on a ramp of an inspection station as taught by Cova in the system of McQuade in view of Putz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 71:
	Claim 71 recites substantially similar limitations as claim 63 and therefore claim 71 is rejected under the same rationale and reasoning presented above for claim 63.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2009/0140886 A1 to Bender details multiple geofence systems for vehicles.
US patent application publication 2008/0162034 A1 to Breen details automatically generating sets of geo-fences.
US patent application publication 2007/0115101 A1 to Creekbaum et al. details geospatially aware vehicle security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628